DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application filed 09/30/2020, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 5-8, 10, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC § 112(b) rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 5 and 15, recite limitations directed to moving a plurality of .  
.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5-8 and 15-18 are rejected to because of the following:  claim 5 recites “wherein before the displaying the first icon in an icon control box corresponding to the second icon display area” and “after the displaying the first icon in an icon control box corresponding to the second icon display area”.  An element having the same name, “icon control box corresponding to the second icon display area”, has already been recited in claim 1, which claim 5 ultimately depends from.  However, the article “a” is used instead of “the”; therefore, it is unclear whether the applicant intended to refer to the same element as recited in claim 1 or intended to be a different and distinct element.   As such, renders the claim indefinite.  Claim 15 recites substantially similar 
Claims 6-8 and 16-18 are rejected to as having the same deficiencies as the claims they depend from.

Claims 6-8 and 16-18 are rejected to because of the following:  each of claims 6 and 7 recites “displaying the first icon in an icon control box corresponding to the first icon display area”.  An element having the same name, “icon control box corresponding to the first icon display area”, has already been recited in claim 5, which claims 6 and 7 depend from.  However, the article “a” is used instead of “the”; therefore, it is unclear whether the applicant intended to refer to the same element as recited in claim 5 or intended to be a different and distinct element.   As such, renders the claims indefinite.  Claims 16 and 17 recite substantially similar limitations and deficiencies as claims 6 and 7 discussed above; therefore, claims 16 and 17 are likewise rejected.
Claims 8 and 18 are rejected to as having the same deficiencies as the claims they depend from.

Claims 7 and 17 are rejected to because of the following:  claim 7 recites “updating the display content of the first icon display area to the first icon, updating the display content of the second icon display area to the third icon, and updating display content of the third icon display area to the second icon”.  However, the exact icons displayed in each of the corresponding display areas are the same as recited in claim 5, 
Claim 7 further recites, “the fourth input is an input that the user drags the second icon from the second icon display area to the icon control box corresponding to the third icon display area”.  However, this operation is impossible to perform.  Per claim 5, which the instant claim depends from, the second icon display area is displaying the third icon, i.e., “updating the display content of the second icon display area to the third icon”, and the second icon is already displayed at the third icon display area, i.e., “updating display content of the third icon display area to the second icon”.  Therefore, the second icon is not displayed at the second icon display area; and thus the operation of dragging the second icon from the second icon display area to the icon control box corresponding to the third icon display area cannot possibly be performed as claimed.   As such, renders the claim indefinite.  Claim 17 recites substantially similar limitations and deficiencies as claim 7 discussed above; therefore, claim 17 is likewise rejected.

Claims 8 and 18 are rejected to because of the following:  claim 8 recites “wherein after the displaying the first icon in an icon control box corresponding to the third icon display area”.  An element having the same name, “icon control box corresponding to the third icon display area”, has already been recited in claim 6, which claim 8 depends from.  However, the article “a” is used instead of “the”; therefore, it is unclear whether the applicant intended to refer to the same element as recited in claim 6 or intended to be a different and distinct element.  As such, renders the claim 

Claims 9 and 19 are rejected to because of the following:  claim 9 recites “wherein after the displaying the first icon in an icon control box corresponding to the second icon display area”.  An element having the same name, “icon control box corresponding to the third icon display area”, has already been recited in claim 1, which claim 9 depends from.  However, the article “a” is used instead of “the”; therefore, it is unclear whether the applicant intended to refer to the same element as recited in claim 1 or intended to be a different and distinct element.  As such, renders the claim indefinite.  Claim 19 recites substantially similar limitations and deficiencies as claim 9 discussed above; therefore, claim 19 is likewise rejected.

Claims 10 and 20 are rejected to because of the following:  claim 10 recites “after the displaying a first icon and a second icon in a first icon display area and a second icon display area”.  An element having the same name for each of the bolded elements recited above has already been recited in claim 1, which claim 10 depends from.  However, the article “a” is used instead of “the” for each of the bolded elements above; therefore, it is unclear whether the applicant intended to refer to the same element corresponding to the same names as recited in claim 1 or intended to be different and distinct elements.  As such, renders the claim indefinite.  Claim 20 recites substantially similar limitations and deficiencies as claim 10 discussed above; therefore, claim 20 is likewise rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, (CN 103699319 A) (hereinafter Wang).

Referring to claim 1, Wang teaches an icon display control method, comprising: 
displaying a first icon and a second icon in a first icon display area and a second icon display area, respectively (“Please refer to FIG. 2, in one embodiment, the desktop 10 of the terminal comprises an icon arrangement area 11, and the icon arrangement area 11 comprises a group A arranged in an array, B, C, D, E,F, G, H, and I, the nine icons correspond to nine different positions A1, B1, C1, D1, E1, F1, G1, H1, I1 located in the icon arrangement area 11”; 5:34-39, fig. 2.  Examiner recognizes the first icon display area as position B1 and the second icon display area as position D1); 
receiving a first input by a user (“Referring further to FIG. 3, a first touch operation on the desktop 10 is received”; 5:48-54, figs. 2 and 3); 
in response to the first input, displaying the first icon in an icon control box corresponding to the second icon display area (“Referring further to FIG. 3, a first ; and 
updating display content of the second icon display area to the first icon (“As shown in FIG. 5, after being rearranged, nine different positions A1, B1, C1, D1, E1, F1, G1, H1, I 1 of the icon arrangement region 11 are A, D, C, B, E, G, F, H, I, respectively”; 6:12-14, figs. 4 and 5.  Examiner notes, the position D1 now displays the icon “B” as shown in figure 5).

Referring to claim 2, Wang further teaches the method according to claim 1, wherein the updating display content of the second icon display area to the first icon comprises: 
updating the display content of the second icon display area to the first icon, and updating display content of the first icon display area to the second icon (“As shown in FIG. 5, after being rearranged, nine different positions A1, B1, C1, D1, E1, F1, G1, H1, I 1 of the icon arrangement region 11 are A, D, C, B, E, G, F, H, I, respectively”; 6:12-14, figs. 4 and 5.  Examiner notes, the position D1 now displays the icon “B” and the position B1 now displays the icon “D” as shown in figure 5).

Referring to claim 9, Wang further teaches the method according to claim 1, wherein after the displaying the first icon in an icon control box corresponding to the second icon display area, the method further comprises: 
receiving a sixth input by the user, wherein the sixth input is an input performed by the user on a first control in the icon control box corresponding to the second icon display area; and 
in response to the sixth input, controlling the first icon to move out of the icon control box corresponding to the second icon display area (“For example, as shown in FIG. 4, the icons B, D, F, G are respectively executed for the second touch operation, specifically, the icon D is moved to the position D1 of the icon switching region 12, the icon B is moved to the position D1 of the icon switching region 12, the icon G is moved to the position F1 of the icon switching region 12, and the icon F is moved to the position G1 of the icon switching region 12”; 6:2-6, fig. 4).

Regarding claims 11 and 19, these claims recite the terminal that performs the steps of the icon display control method of claims 1 and 9 respectively; therefore, the same rationale of rejection is applicable.  Claim 11 being a device claim including the additional elements of a processor, a memory, and a computer program stored in the memory and capable of running on the processor.  Wang further teaches such elements (“it will be apparent to those skilled in the art that the above-described embodiment methods may be implemented in the form of a software-plus-necessary general-purpose hardware platform, although, of course, may be implemented in 

Regarding claim 12, the instant claim recites the non-transitory computer readable storage medium storing a computer program when executed performs the steps of the icon display control method of claim 1; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 11, and in view of Ogawa, (US 20160154572 A1) (hereinafter Ogawa).

Referring to claim 3, Wang teaches a method of changing display positions of icons by displaying a plurality of icons in each respective positions on an icon arrangement region, where in response to user’s touch and drag input, move the selected icon into an icon switching region, and in response to user’s second touch and drag input, move the selected icon out of the icon switching region and place in a selected new display position in on the icon arrangement region.  However, Wang does not explicitly teach canceling the display of the first icon in a new moved location.
Ogawa teaches canceling the display of the first icon in a new moved location (“the user can move an intended icon to an intended position, and operations on the touch panel display 40 become more intuitive.  It should be noted that, in the present embodiment, the user can provide an instruction to perform or cancel the process of moving icons or the process of rearranging icons into new positions”; ¶ [0045]; “in the case where it is determined that the touch operation at the second position has ended in step S135, the control section 20 determines that an instruction is made to cancel the display positions.  The control section 20 displays the icons in the original positions (step S150)”; ¶ [0060], fig. 1B).
Wang and Ogawa are analogous art to the claimed invention because they are concerning with interface that allows for rearranging icons (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Wang and Ogawa before them to modify the interface having icon switching region of Wang to incorporate the function of canceling the process of moving icons as taught by Ogawa.  One of ordinary skill in the 

Referring to claim 4, Wang further teaches the method according to claim 3, wherein the receiving a first input by a user comprises: 
receiving the first input that the user drags the first icon from the first icon display area to the icon control box corresponding to the second icon display area (“Referring further to FIG. 3, a first touch operation on the desktop 10 is received, the first touch operation including a click and continuous contact movement of any of the icons, moving the icon to the icon exchange area and maintaining an icon that is not moved. For example, in the desktop 10 shown in FIG. 3, the icons B, D, F, G are respectively executed by the first touch operation, and the icons B, D, F, G are moved to the icon switching region 12”; 5:48-54, figs. 2 and 3); or 
receiving the first input that the user drags the icon control box corresponding to the second icon display area to the first icon display area.

claim 13, Wang further teaches the terminal according to claim 11, wherein the updating display content of the second icon display area to the first icon comprises: 
updating the display content of the second icon display area to the first icon, and updating display content of the first icon display area to the second icon (“As shown in FIG. 5, after being rearranged, nine different positions A1, B1, C1, D1, E1, F1, G1, H1, I 1 of the icon arrangement region 11 are A, D, C, B, E, G, F, H, I, respectively”; 6:12-14, figs. 4 and 5.  Examiner notes, the position D1 now displays the icon “B” and the position B1 now displays the icon “D” as shown in figure 5).
However, Wang does not explicitly teach canceling the display of the first icon in a new moved location.
Ogawa teaches canceling the display of the first icon in a new moved location (“the user can move an intended icon to an intended position, and operations on the touch panel display 40 become more intuitive.  It should be noted that, in the present embodiment, the user can provide an instruction to perform or cancel the process of moving icons or the process of rearranging icons into new positions”; ¶ [0045]; “in the case where it is determined that the touch operation at the second position has ended in step S135, the control section 20 determines that an instruction is made to cancel the display positions.  The control section 20 displays the icons in the original positions (step S150)”; ¶ [0060], fig. 1B).
Wang and Ogawa are analogous art to the claimed invention because they are concerning with interface that allows for rearranging icons (i.e. same field of endeavor).


Referring to claim 14, Wang further teaches the terminal according to claim 13, wherein the receiving a first input by a user comprises: 
receiving the first input that the user drags the first icon from the first icon display area to the icon control box corresponding to the second icon display area (“Referring further to FIG. 3, a first touch operation on the desktop 10 is received, the first touch operation including a click and continuous contact movement of any of the icons, moving the icon to the icon exchange area and maintaining an icon that is not moved. For example, in the desktop 10 shown in FIG. 3, the icons B, D, F, G are respectively executed by the first touch operation, and the icons B, D, F, G are moved to the icon switching region 12”; 5:48-54, figs. 2 and 3); or 
receiving the first input that the user drags the icon control box corresponding to the second icon display area to the first icon display area.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170336944 (Liu) – discloses methods of exchange display locations of icons of an electronic device by dragging one icon along a track to a location corresponding to a second icon.
US 20120084682 (Sirpal) – discloses methods of swapping positions for two icons in response to receiving specific gestures from a user.
US 20090058821 (Chaudhri) – discloses devices that display a plurality of icons in one or more regions, where in response to detecting a user input, exchange positions of two icons displayed in a user interface.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142